REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a device for guided joint-training comprising: a limb movement board; an limb stabilizer connected to the board and pivotally moveable along the board; a first blocker, the first blocker positioned on the board to limit one of a plurality movement ranges of the limb-stabilizer; a second blocker, positioned on the board; the limb stabilizer being limited in pivotal motion in one direction by the first blocker and in an opposite direction by the second blocker; and wherein an angle of a top surface of the board is adjustable; and wherein the limb stabilizer is removably connected to the board by fitting of a shaft into one of a plurality of apertures on the board.
Claims 14-16 and 18-23 depend either directly or indirectly from claim 13 and are allowable for all the reasons claim 13 is allowable.

Regarding claim 24, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a device for guided limb movement comprising: a limb movement board comprising: a limb stabilizer having a base, the limb stabilizer pivotable about a pivotal connection of the limb stabilizer to the board; wherein the limb stabilizer further comprises an upright shaft extending upward from the base away from the board, the upright shaft pivotally connected to the limb stabilizer base, the upright shaft allowing a pivoting motion relative to the base in a direction towards a top surface of the board to provide internal and external rotation for a shoulder of an arm being stabilized thereon; and further comprising a dowel attached to the limb stabilizer, a pushing or pulling of the dowel causing a movement of the limb stabilizer such that a user of the device may position a first limb in the limb stabilizer and use a second limb to move the dowel and in turn move the limb stabilizer.


Regarding claim 28, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a device for guided limb movement comprising: a limb movement board comprising: 4a limb stabilizer pivotally connected to the board and pivotable about a pivotal connection of the limb stabilizer to the board; and wherein the board is connected on a side edge to a table, the board extending away from the table, and wherein the table comprises a shoulder blocker, the shoulder blocker positioned to be above a shoulder of a user to prevent the user from shrugging the shoulder in use; and wherein the shoulder blocker is adjustable in position along a plane of the table, the shoulder blocker being adjustable in position along the plane of the table relative to a top edge of the table in a direction which is perpendicular to the side  edge of the table to a first position, and a second position which is closer to the top edge than the first position, the first position being adjacent to the second position and the first position and second position being in a row aligned on an axis.
Claims 29-32 and 34-35 depend either directly or indirectly from claim 28 and are allowable for all the reasons claim 28 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784